Citation Nr: 1108343	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-41 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active service from August 1991 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2003 and September 2003, in which the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), in pertinent part, denied the Veteran's claims of entitlement to TDIU and service connection for PTSD, respectively.

These claims were previously before the Board in June 2007 and October 2009, when they were remanded for additional evidentiary development.


REMAND

After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.  The Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.  

PTSD

The Veteran stated that he was stationed in Fort Clayton, Panama, in A Company of the 154th Signal Battalion, which provided communications for a camp in charge of 10,000 Cuban refugees across from Fort Clayton around the end of 1994 and the first part of 1995.  He reported that the refugees began rioting and he witnessed a soldier pulled from his vehicle who was beaten and killed.  A review of the Veteran's DD 214 reveals that his last duty assignment was A Company 154th Signal Battalion.



Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the in- service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service connection claim for PTSD were again amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes, in some cases, the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id., at 39852.

VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  See also 38 C.F.R. § 3.114.  VA may apply only the earlier version of the regulation for the period prior to the effective date of the change.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

Significantly, however, these most recent changes to § 3.304 do not affect PTSD claims predicated on combat service, prisoner-of-war status, or personal/sexual assault because these other type claims already have their own special provisions and exceptions.  These amendments to § 3.304(f) relate only to the relaxed requirements for establishing the occurrence an in-service stressor and do not change the requirement that a Veteran requesting service connection for PTSD have a diagnosis of this disability in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

A Defense Personnel Records Information Retrieval System (DPRIS) response found that there were 236 U.S. personnel wounded during the Cuban refugee riots in and around Camp Clayton, Panama, during Operation Safe Haven.  As such, the Board finds the Veteran's claim that he was in fear during this time to be credible.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

With this in mind, the Veteran should be provided a VA compensation examination for a medical nexus opinion provided by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, concerning whether his PTSD diagnosis is the result of a stressor involving fear of hostile military or terrorist activity - meaning he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  

The medical nexus opinion is needed to determine whether the Veteran's PTSD is attributable to events that occurred during his military service.  See McLendon, supra; 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

TDIU

Moreover, inasmuch as the Veteran's claim for TDIU may be impacted by the award of service connection for PTSD, the issue of TDIU cannot be decided until the issue of service connection for PTSD is resolved.  The Board thus finds the issue of TDIU to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be remanded pending resolution of the Veteran's claim for entitlement to service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA PTSD examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, in order to determine whether the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressors.


The claims file and a complete copy of this Remand must be made available to the VA examiner in connection with the examination.  The VA examiner must note in the examination report that the claims file and this Remand have been reviewed.

After reviewing the file and Remand and examining the Veteran, the VA examiner should state whether the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD.  If a diagnosis of PTSD is made, the VA examiner should specifically state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.

In rendering the above opinion, it would be helpful if the VA examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The VA examiner should provide a complete rationale for any opinion provided.  

If the VA examiner is not able to provide an opinion without resorting to speculation, the VA examiner must state the reasons why such an opinion cannot be rendered.  In this regard, the VA examiner should state whether a definitive opinion cannot be provided because required information is missing or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The VA examiner should be as specific as possible.

2.  After the above development is completed, and any other development that may be warranted based on action taken pursuant to the above paragraphs, the RO/AMC should readjudicate the claims of entitlement to service connection for PTSD in light of 38 C.F.R. § 3.304(f), as amended, and TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


